PER CURIAM:
Daniel S. O’Shea appeals the district court’s order granting summary judgment to the Defendants in his civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. O’Shea v. Local Union No. 639, No. 8:05-cv-00937-JFM (D.Md. Aug. 4, 2006) We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.